EXHIBIT 10.1

OPTION AGREEMENT
(Non-Employee Director Stock Option)


           This Option Agreement is made as of the <Date>, between Bally Total
Fitness Holding Corporation, a Delaware corporation (hereinafter called the
“Company”) and <Name>, a director of the Company (hereinafter called the
“Director”).

           WHEREAS, the Board has heretofore adopted the 1996 Non-Employee
Directors, Stock Option Plan of Bally Total Fitness Holding Corporation (the
“Plan”); and

           WHEREAS, it is a requirement of the Plan that an Option Agreement be
executed to evidence the Option granted to the Director.

           NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth and for other good and valuable consideration, the parties hereto have
agreed, and do hereby agree, as follows:

           1.   Grant of Option.   The Company hereby grants to the Director the
right and option (hereinafter called the Option) to purchase all or any part of
an aggregate of <Amount> shares of the Common Stock, $.01 par value, of the
Company (Shares) (such number being subject to adjustment as set forth herein
and in the Plan) on the terms and conditions set forth herein and in the Plan.

           2.   Option Price.   The option price of the Shares covered by the
Option is <Price>.

           3.   Term of Option.   The term of the Option shall be for a period
of ten (10) years from the date hereof, subject to earlier termination as
hereinafter provided.


1





--------------------------------------------------------------------------------


           4.   Exercise of Option.

  (a)   Prior to its expiration or termination, and except as hereinafter
provided, the Option may be exercised within the following time limitations:


  (i)   After one (1) year from the date hereof, it may be exercised as to not
more than one-third (1/3) of the Shares originally subject to the Option.


  (ii)   After two (2) years from the date hereof, it may be exercised as to not
more than the aggregate of two-thirds (2/3) of the Shares originally subject to
the Option.


  (iii)   After three (3) years from the date hereof, it may be exercised as to
any part or all of the Shares originally subject to the Option.


  (b)   In order to exercise the Option, the person or persons entitled to
exercise it shall deliver to the Secretary of the Company, or such other person
that the Committee may designate, written notice of the number of full Shares
with respect to which the Option is to be exercised. Unless (i) the Company, in
its discretion, establishes “cashless exercise” procedures pursuant to Section
7.2 of the Plan, and (ii) the Director elects to utilize such “cashless
exercise” procedures, the notice shall be accompanied by payment in full for any
shares being purchased. Such payment shall be in cash or by certificates of
Shares held for more than six (6) months, duly endorsed in blank, equal in value
to the purchase price of the Shares to be purchased based on their Fair Market
Value on the date of exercise or a combination thereof. No fractional Shares
shall be issued.


2





--------------------------------------------------------------------------------


  (c)   No Shares shall be issued until full payment has been made, and the
Director shall have none of the rights of the stockholder in respect of such
Shares until full payment therefor has been made.


           5.   Nontransferability.   The Option shall not be transferable,
other than: (a) by will or the laws of descent and distribution, and the Option
may be exercised, during the lifetime of the Director, only by him, or in the
event of death, his Successor, or in the event of disability, by him or his
personal representative, or (b) pursuant to a qualified domestic relations
order, as defined in the Code or ERISA or rules thereunder, (c) to the spouse,
children or grandchildren or parents of the Director (“Immediate Family
Members”), (d) to a trust or trusts for the exclusive benefit of the Director or
Immediate Family Members, (e) to a partnership or limited liability company in
which such Immediate Family Members and/or the Director are the only partners or
members, or (f) to an entity exempt from federal income tax pursuant to section
501(c)(3) of the Code or any successor provision. Following transfer, the Option
shall continue to be subject to the same terms and conditions of this agreement
and the Plan as were applicable immediately prior to transfer.

           6.   Termination of Directorship.   In the event that a Director
ceases to be a member of the Board (other than by reason of death, disability)
then (a) the Option may be exercised by the Director (to the extent that he
shall have been entitled to do so at the termination of his directorship) at any
time within the later of (i) three (3) months after he ceases to be a member of
the Board, and (ii) nine (9) months after the most recent grant of an Option to
the Director pursuant to the Plan, but not beyond the original Term of the
Option, and (b) the portion of the Option that has not vested as of the date the
Director ceased


3





--------------------------------------------------------------------------------


to be a member of the Board shall automatically terminate.

           7.   Death or Disability of Director.   If the Director dies or
becomes disabled while he is a member of the Board, the Option may be exercised
in full, by his Successor in the event of death, or him or his personal
representative in the event of disability, at any time within twelve (12) months
after he ceases to be a member of the Board on account of such death or
disability, but not beyond the original term of the Option; provided, however,
in the event of disability, the Option may not be exercised prior to the six
month anniversary of the date the Option was granted. If the Director, following
the termination of his directorship, shall die within the later of the (i) three
(3) months after the date he ceases to be a member of the Board, and (ii) nine
(9) months after the most recent grant of an Option to the Director pursuant to
the Plan, an Option may be exercised (to the extent the Director shall have been
entitled to do so at the time of his death) by his Successor, at any time within
twelve (12) months after the Director’s death, but not beyond the term of the
Option.

           8.   Taxes.   The Company shall have the right to require a person
entitled to receive Shares pursuant to the exercise of this Option under the
Plan to pay the Company the amount of any taxes which the Company is or will be
required to withhold with respect to such Shares before the certificate for such
Shares is delivered pursuant to the Option.

           9.   Adjustments Upon Changes in Capitalization.   In the event of
changes in all of the outstanding Shares by reason of stock dividends, stock
splits, reclassifications, recapitalizations, mergers, consolidations,
combinations, or exchanges of shares, separations, reorganizations,
liquidations, or similar events, or in the event of extraordinary cash or
non-cash dividends being declared with respect to the Shares, or similar
transactions or


4





--------------------------------------------------------------------------------


events, the number and class of Shares subject to the Option hereby granted and
the option price thereof shall be correspondingly equitably adjusted by the
Committee (which adjustment may, but need not, include payment to the holder of
the Option, in cash or in shares, in an amount equal to the difference between
the option price and the then current fair market value of the Shares subject to
the Option as equitably determined by the Committee). The foregoing adjustment
and the manner of application of the foregoing provisions shall be determined by
the Committee in its sole discretion. Any such adjustment may provide for the
elimination of any fractional share which might otherwise be subject to the
Option.

           10.   Delivery of Shares on Exercise.   Delivery of certificates for
Shares pursuant to the exercise of this Option may be postponed by the Company
for such period as may be required for it with reasonable diligence to comply
with any applicable requirements of any federal, state or local law or
regulation or any administrative or quasi-administrative requirement applicable
to the sale, issuance, distribution or delivery of such Shares. The Committee
may, in its sole discretion, require the holder of the Option to furnish the
Company with appropriate representations and a written investment agreement
prior to the exercise of the Option and the delivery of any Shares pursuant to
the Option.

           11.   Incorporation of Provisions of the Plan.   All of the
provisions of the Plan, pursuant to which this Option is granted, are hereby
incorporated by reference and made a part hereof as if specifically set forth
herein, and to the extent of any conflict between this Option Agreement and the
terms contained in the aforesaid Plan, the Plan shall control. To the extent any
capitalized terms are not otherwise defined herein, they shall have the meanings
set forth in the Plan.

           12.   Invalidity of Provisions.   The invalidity or unenforceability
of any provision of this Option Agreement as a result of a violation of any
state or federal


5





--------------------------------------------------------------------------------


law, or of the rules or regulations of any governmental regulatory body, or any
securities exchange shall not affect the validity or enforceability of the
remainder of this Option Agreement.

           13.   Waiver and Modification.   The provisions of this Option
Agreement may not be waived or modified unless such waiver or modification is in
writing and signed by the parties hereto.

           14.   Interpretation.   All decisions or interpretations made by the
Committee with regard to any questions arising under the Plan or this Option
Agreement as provided by Section 4 of the Plan, shall be binding and conclusive
on the Company and the Director.

           15.   Governing Law.   This Option Agreement shall be governed by the
laws of the State of Delaware.


           IN WITNESS WHEREOF, the Company has caused this Option Agreement to
be duly executed by one of its officers thereunto duly authorized, and the
Director has hereunto set his hand, all on the day and the year first above
written.



  BALLY TOTAL FITNESS HOLDING
CORPORATION



  By:

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

Director



 

--------------------------------------------------------------------------------

Social Security Number


6
